ACCEPTED
                                                                              03-15-00496-CV
                                                                                      7661158
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         11/3/2015 1:58:24 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                        NO. 03-15-00496-CV

                                                             FILED IN
                                                      3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                                                      11/3/2015 1:58:24 PM
                    IN THE COURT OF APPEALS             JEFFREY D. KYLE
                                                              Clerk
                             FOR THE
           THIRD COURT OF APPEALS DISTRICT OF TEXAS


   STEVEN ALBRIGHT AND RHONDA ALBRIGHT, APPELLANTS,

                           — VERSUS—

     RHEA & SONS ENTERPRISES, INC. D/B/A RHEA PLUMBING,
                        APPELLEE.



  FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL
     DISTRICT, HONORABLE EVAN STUBBS, CAUSE NO. 17573A
__________________________________________________________________


 APPELLANTS’ UNOPPOSED MOTION TO SEAL A PORTION OF THE
                   CLERK’S RECORD
__________________________________________________________________

                         G. Eric De Leon
                         (eric@deleonlawoffice.com)
                         State Bar No. 24045763
                         Law Office of G. Eric De Leon, PLLC
                         8700 Crownhill Blvd., Ste. #201
                         San Antonio, Texas 78209
                         Phone: (210) 684-4433
                         Fax: (210) 247-9631

November 3, 2015         Attorney for Appellants Steven & Rhonda Albright


                                 1
TO THE HONORABLE COURT OF APPEALS:

        Steven and Rhonda Albright (collectively “Albrights”) file this Unopposed

Motion to Seal a Portion of the Clerk’s Record. The Albrights would respectfully

show the following:


   I.      Argument

        This Appeal involves a dispute between the Appellant homeowners, Steven

and Rhonda Albright and the plumbing subcontractor who performed work on their

home, Rhea & Sons Enterprises d/b/a Rhea Plumbing (“Rhea Plumbing” or

“Appellee”).     The Appellants previously also asserted claims against the

individuals and entities who built their home (“General Contractor Defendants”).

The Appellants’ and General Contract Defendants settled their disputes, via

Settlement Agreement, on or about April 10, 2013. The Settlement Agreement

between Appellants and the General Contractor Defendants states that the terms

are to remain “confidential.”


        As part of this appeal, the Clerk’s Record was filed on September 4, 2015.

Included in the Clerk’s record, at pages CR 190-192, is a copy of the Appellant’s

Settlement Agreement with the General Contractor Defendants. To comply with

the terms of the Agreement, Appellants’ respectfully request that pages CR 190-

192 of the Clerk’s Record be sealed. Appellant also requests that the above


                                         2
referenced pages be immediately sealed pending determination of this Motion by

this Court.


         This request to seal the above portion of the Clerk’s record is being made in

order to prevent unauthorized disclosure to the general public. Appellant requests

that both Appellant and Appellee be allowed to cite, refer to, and quote from the

sealed pages, as needed in support of their respective arguments.


   II.      Certificate of Conference

   Pursuant to Texas Rule of Appellant Procedure 10.1(a)(5), Counsel for

Albrights, Mr. G. Eric De Leon conferred with opposing counsel, who does not

oppose this request to seal pages 190-192 of the Clerk’s Record in this case.


   III.     Conclusion and request for Relief

   Appellant prays that the Court grant this Motion to Seal a portion of the Clerk’s

   Record and for such other relief to which Appellants may be entitled.




                                           3
                                     Respectfully submitted,

                                     LAW OFFICES OF G. ERIC DE LEON, PLLC
                                     8700 Crownhill Blvd., Suite 201
                                     San Antonio, Texas 78209
                                     Telephone: (210) 684-4433
                                     Facsimile: (210) 247-9631
                                     E-mail:    eric@deleonlawoffice.com

                                        /s/ G. Eric De Leon
                                     Gilbert Eric De Leon
                                     State Bar No. 24045763

                                     Attorney for Appellants


                        CERTIFICATE OF SERVICE
      I hereby certify that foregoing document was electronically filed with the
Clerk of the Court using the electronic case filing system of the Court and served
on opposing counsel of record identified below on November 3, 2015.


Bret Sanders
bsanders@feesmith.com
Jeffrey Boyd
jboyd@feesmith.com
Fee, Smith, Sharp, Vitullo LLP
816 Congress Avenue, Suite 1265
Austin, Texas 78701
Phone: (512) 479-8400
Fax: (512) 479-8402

Attorneys for Appellee Rhea Plumbing


                                            __/s/ G. Eric De Leon _________
                                            Gilbert Eric De Leon



                                        4